DETAILED ACTION
Allowable Subject Matter
Claims 1-13, 15-20 and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1 and any claim dependent therefrom, the prior art does not disclose, in the claimed environment or scope of claim a kit for the detection of urease comprising: a delivery tool arranged to deliver a tissue sample into contact with a composition containing an indicator, wherein the delivery tool comprises a holding part and a sampling part, wherein the sampling part is configured to collect a tissue sample and deliver the tissue sample into the composition in the one or more wells, and wherein the holding part and the sampling part are separated by a frangible connection that enables the sampling part to be separated from the holding part upon engagement of the sampling part with a sidewall or base of the container forming the one or more wells; and urea carried on the sampling part of the delivery tool, whereby the urea is carried in a manner such that at least a portion of the urea is dissolved by the tissue sample when the tissue sample is collected on the sampling part, and the sampling part and the tissue sample are both delivered into contact with and immersed within the composition within one or more wells of a container. The Chairman et al. reference is believed to represent the closet prior art, but does not teach the delivery tool required of the instant claims for the reasons articulated by Applicants on pages 6-9 of the response dated 05/09/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/
Primary Examiner, Art Unit 1796